MEMORANDUM *
Pulte Home Corporation appeals the district court’s grant of summary judgment in favor of Nationwide Mutual Insurance Company on its claims of breach of contract, breach of the covenant of good faith and fair dealing, and for declaratory relief. The district court found Nationwide had no duty to defend Pulte, an additional insured covered by a commercial general liability policy issued by Nationwide to Pacific Soils Engineering, in the underlying construction defect action. It concluded that there was no coverage under the policy, reasoning in part that the inspection and testing services provided by Pacific Soils on the Antelope Run project were not covered by the policy, which only provided coverage for property damage caused by an “occurrence.” The policy further defined “occurrence” as “an accident, including continuous or repeated exposure to substantially the same harmful conditions.”
Because the district court properly ruled that the provision of professional services such as those provided by Pacific Soils could not be deemed an “accident” amounting to an “occurrence” under California law, see Ray v. Valley Forge Ins. Co., 77 Cal.App.4th 1039, 92 Cal.Rptr.2d 473 (Cal.Ct.App.2000), the district court judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.